*740On petition for writ of certiorari to the Supreme Court of Alabama; and
*741No. 378.
October 14, 1946.
Erie Pettus, Sr. for petitioner in No. 289. Petitioner pro se in No. 378. James A. Simpson for respondents in No. 289. Drury W. Cooper, Louis Quarles and David A. Fox for respondents in No. 378.
On petition for writ of certiorari to the Circuit Court of Appeals for the Seventh Circuit.
On consideration of the suggestions of a diminution of the records and motions for writs of certiorari in that relation, the motions for certiorari are denied. The petitions for writs of certiorari are also denied.
Reported below: No. 289, 247 Ala. 591, 25 So. 2d 409.